Citation Nr: 0332228	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claim 
of entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.

In a July 2001 decision, the Board denied the veteran's claim 
of entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2002, the 
Court vacated the July 2001 Board decision with respect to 
the issue presently on appeal, and remanded the matter back 
to the Board for development consistent with the Joint Motion 
for Remand and to Stay Proceedings (Motion).  Of particular 
relevance, the Motion stated that the Board failed to provide 
adequate assistance to the veteran under the provisions of 
the Veterans Claims Assistance Act of 2000.  Specifically, 
the Motion stated that the Board failed to remand the 
veteran's claim to the RO for a VA medical examination 
pursuant to 38 U.S.C.A. § 5103A(d)(1).  The veteran's appeal 
was returned to the Board for additional development and 
readjudication.  


REMAND

The veteran essentially contends that he is eligible for 
nonservice-connected pension benefits.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.   Recent 
decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For example, notification of the 
regulations, without a discussion of the necessary evidence 
to be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim of entitlement to a permanent and 
total disability rating for nonservice-connected disability 
pension benefits.  Nonetheless, notice of the veteran's 
rights and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim of entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
benefits, was not provided by the RO, as the VCAA was not yet 
enacted at the time of the issuance of the statement of the 
case.  As such, the veteran's claim was certified to the 
Board without the veteran being given appropriate notice of 
his rights and responsibilities and VA's responsibilities 
under the VCAA with regard to his claim of entitlement to a 
permanent and total disability rating for nonservice-
connected disability pension benefits.   However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Therefore, notwithstanding the efforts undertaken to prepare 
this claim for appellate review, the Board finds that a 
remand is in order.  The Board will remand the claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA.  

A review of the record reveals that the veteran was afforded 
VA examinations in January 1997 and February 1998.  The 
reports from those examinations are currently associated with 
the veteran's claims file.  In addition, the veteran was 
scheduled for VA examinations in February 1999 and May 1999, 
but he failed to report, possibly due to incarceration.  
Nonetheless, the Motion granted by the Court found that the 
VA may have known that the veteran was incarcerated prior to 
the May 1999 VA examination, and thus, failed to make 
appropriate arrangements to schedule and conduct a VA 
examination pursuant to Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Motion granted by the Court requested that the 
VA verify the veteran's address and imprisonment status, and 
schedule the veteran for an appropriate VA examination.  A 
June 2002 Report of Contact (noting contact with the 
veteran's attorney) and an October 2002 submission by the 
veteran's attorney indicate that the veteran's address is 
unchanged, that the veteran is not incarcerated, and that the 
veteran was willing to report for a VA examination.  
Likewise, a May 2002 statement from the veteran's attorney 
indicates that the veteran has been diagnosed with residuals 
of a hiatal hernia, coronary artery disease, osteoarthritis 
of the knees and elbows, depression, and disc herniation of 
the cervical spine, in addition to the disabilities 
considered by the Board in the July 2001 decision, 
hypertension, degenerative joint disease of the cervical 
spine, and back strain with degenerative joint disease.  
Accordingly, the Board finds that the veteran should be 
afforded additional VA examinations in order to better 
delineate the veteran's various disorders and to assess the 
severity, symptomatology, and manifestations of those 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Likewise, VA medical records dated at various intervals from 
1996 through 1998 are of record.  However, it is unclear from 
the evidence of record whether there are additional VA 
medical records available and there is no evidence that the 
RO attempted to obtain any additional treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  As 
these records are relevant to the veteran's claim for 
nonservice-connected pension benefits, any additional medical 
records related to the veteran's treatment for his 
disabilities should be associated with the veteran's claims 
file.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to a permanent and 
total disability rating for nonservice-
connected disability pension benefits.  
The RO should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his hiatal 
hernia, coronary artery disease, 
osteoarthritis of the knees and elbows, 
depression, disc herniation of the 
cervical spine, hypertension, 
degenerative joint disease of the 
cervical spine, and back strain with 
degenerative joint disease, as well as 
any other disabilities identified by the 
veteran or his attorney.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded the following VA 
examinations:

a.  The veteran should be afforded a 
general medical examination by a 
physician to ascertain the nature, 
severity, and manifestations of the 
veteran's current cervical spine, back, 
and multiple joint (including the 
bilateral knees and elbows) disorders; 
hypertension and coronary artery disease; 
residuals of a hiatal hernia; and any 
other disabilities identified by the 
veteran or upon examination.  

The examining physician should review the 
claims file; conduct all necessary 
evaluations, studies, and tests; report 
pertinent medical complaints, symptoms 
and clinical findings; and provide a 
medical rationale for all conclusions and 
opinions.  The examiner is requested to 
review the veteran's records with a view 
towards assessing the veteran's current 
level of impairment due to his diagnosed 
disorders.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder and the pertinent 
schedular criteria.  The examiner should 
distinguish between manifestations and 
impairments that were innocently acquired 
and those that were related to the 
veteran's alcohol abuse and/or any 
willful misconduct.  

In addition, the examining physician must 
provide ranges of motion for all 
orthopedic disorders, including a 
comparison of the veteran's range of 
motion to normal range of motion.  The 
examiner must also include an explanation 
as to any findings of arthritis, antalgic 
gait, absence of laxity, nerve or 
ligament damage, and instability, as well 
as any findings of fixed deformity or 
stiffness.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or repetitive 
use.  To the extent possible, the VA 
examiner must provide an objective 
characterization as to the duration and 
severity of such exacerbations.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  In 
addition, the examiner must distinguish, 
where possible, between symptoms and 
manifestations related to the veteran's 
cervical spine, back, knee, and elbow 
disorders, and those related to 
disabilities that were not innocently 
acquired.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

b.  Psychiatric:  The veteran should be 
afforded a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and manifestations of any 
psychiatric disorders that the veteran 
may have.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including clinical findings 
correlating with the pertinent schedular 
criteria.  See 38 C.F.R. § 4.125-4.130 
(2003).  The examining physician should 
review the claims file, conduct all 
indicated evaluations and studies, report 
pertinent medical complaints, symptoms 
and clinical findings, and address the 
following matters, providing a medical 
rationale for all conclusions and 
opinions.  The examiner is also requested 
to report complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  
Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment, 
including a discussion of the relevant 
objective symptomatology and 
manifestations of the veteran's 
psychiatric disorder, if any.  The 
examiner should distinguish between 
manifestations of the veteran's 
psychiatric disorder(s), if any, and 
those manifestations related to the 
veteran's alcohol abuse or other willful 
misconduct.  The examiner should also 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  The examiner is requested to 
provide a complete rationale for all 
opinions offered.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  

CONTEMPORANEOUSLY, the RO is requested to 
advise the veteran that VA examinations 
are necessary because the previous 
evaluations of record do not report the 
clinical findings necessary to adjudicate 
the veteran's claims.  The veteran MUST 
also be advised that his failure to 
report for the scheduled examinations may 
have consequences adverse to the claim.  
When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim or a claim for increase, 
the claim shall be disallowed.  See 
38 C.F.R. § 3.655(b).

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


